DISMISS and Opinion Filed October 6, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00168-CV

          CHERYL DENISE SCHULDENBERG, Appellant
                           V.
   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY, AS
 SUBROGEE FOR KURT S. JOHNSON AND LAURA KLINGER, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-15270

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                         Opinion by Justice Pedersen, III
      Before the Court is the parties’ joint motion to dismiss the appeal because they

have settled their differences. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(2).




                                           /Bill Pedersen, III//
210168f.p05                                BILL PEDERSEN, III
                                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHERYL DENISE                                On Appeal from the 14th Judicial
SCHULDENBERG, Appellant                      District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-15270.
No. 05-21-00168-CV          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Osborne and
OLD REPUBLIC NATIONAL                        Reichek participating.
TITLE INSURANCE COMPANY,
AS SUBROGEE FOR KURT S.
JOHNSON AND LAURA
KLINGER, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee
OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY, AS
SUBROGEE FOR KURT S. JOHNSON AND LAURA KLINGER recover its costs
of this appeal from appellant CHERYL DENISE SCHULDENBERG.


Judgment entered this 6th day of October, 2021.




                                       –2–